DETAILED ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with TIMOTHY GERLACH, reg. No. 57,548 on 03/31/2021. This Examiner’s amendment is based on latest version of the claims submitted by the Applicant on 06/05/2018. Following claims 1, 4, 7, 12 and 18 have been changed in this amendment (Please, see the examiner’s amendment attached in PDF).
Amendments to the Claims:
Claims 1, 4, 7, 12 and 18 have been amended as followings:
Regarding claim 1, at the 3rd line, before “between”, insert with ---“an UL power allocation technique from “---;
At the 4th line, after “second” and before “power”, insert with ---“UL ”---; and before “choice”, delete “the” and replace with ---a---;
At the 6th line, before “power”, insert with ---“UL “---.
Regarding claim 4, at the 1st line, after “claim ”, insert with ---“ 1”
Regarding claim 7, at the 3rd line, before “in”, delete “different” and replace with ---difference---.
Regarding claim 12, at the 3rd line, before “between”, insert with ---“an UL power allocation technique from “---;
At the 4th line, before “choice”, delete “the” and replace with ---a---.
Regarding claim 18, at the 3rd line, before “in”, delete “different” and replace with ---difference---.
End of Amendment
(Note: Above amendments have been made in order to place the application in condition for allowance).
Response to Arguments
Applicant’s arguments based on the appeal filed on 10/08/2018 with respect to claims 1-4, 6-15 and 17-22 rejection have been fully considered; and based on the decision from the Board of Patent Appeal and Interference, all claims 1-4, 6-15 and 17-22 have been reversed, the rejections of claims 1-4, 6-15 and 17-22 therefore have been withdrawn.
Allowable Subject Matter
The present claims 1-4, 6-15 and 17-22 are allowable.
Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 12, the examiner agreed with the applicant’s arguments and the Board of Patent Appeal and Interference decision released on 10/08/2018, that the prior art of records fail to disclose following limitations as claimed similarly in claim 1: “A method for controlling uplink (UL) power allocation in a user equipment (UE) network, the method comprising: selecting an UL power allocation technique from between at least a first UL power allocation technique and a second UL power allocation technique for use in the UE, wherein a choice of the UL power allocation technique to select is received from the communication network; and using the selected UL power allocation technique in the UE to transmit uplink data by allocating transmit power between at least two carriers on which the uplink data is transmitted” as similarly claimed in claims 1 and 12 of the current application.
The prior art of record, Pelletier et al. (US Pub. 2017/0013565) discloses devices and method of controlling multiple schedulers for offloading and/or aggregation of uplink transmission resources (ABS). However, Pelletier fails to disclose whether individually or in combination with other prior arts of record the teachings of “a mobile device and a method comprising: selecting an UL power allocation technique from between at least a first UL power allocation technique and a second UL power allocation technique for use in the UE, wherein a choice of the UL power allocation technique to select is received from the communication network” as similarly claimed in claims 1 and 12 of the current application.
Other prior arts of record, Kim et al. (US Pub. 2008/0279142); Pelletier et al. (US Pub. 2010/0111023); Cave et al. (US Pub. 2010/0113004); and Zhang et al. (US pub. 2010/0202392), whether individually or in combination with other prior arts of record also fail to disclose the teachings of “a mobile device and a method comprising: selecting an UL power allocation technique from between at least a first UL power allocation technique and a second UL power allocation technique for use in the UE, wherein a choice of the UL power allocation technique to select is received from the communication network” as similarly claimed in claims 1 and 12 of the current application.
Regarding the dependent claims 2-4, 6-11, 13-15 and 17-22, since the prior arts of record fail to teach the claimed inventions of the independent claims 1 and 12 as above, the above dependent claims are therefore also allowable per their dependencies respective to the above allowable base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 

Malladi et al. (US Pub. 2008/0280638) teaches apparatus and method of uplink power control for LTE communication system.
Pani et al. (US Pub. 2010/0157895) teaches method and apparatus for handling uplink transmission using multiple uplink carriers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL P TRAN whose telephone number is (571)270-1944 (FAX. 571-270-2944).  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-78557855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649

April 15, 2021